UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) ( Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: August 31, 2014 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND A series of Aspiriant Global Equity Trust Semi-Annual Report August 31, 2014 (Unaudited) ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND TABLE OF CONTENTS Schedule of Investments 1-25 Summary of Investments 26 Statement of Assets and Liabilities. 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 31-42 Other Information 43-44 Expense Example 45 1 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK – 91.2% AUSTRALIA – 2.0% AGL Energy Ltd. $ Alumina Ltd.* AMP Ltd. APA Group Asciano Ltd. ASX Ltd. Aurizon Holdings Ltd. Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd. BHP Billiton Ltd. - ADR Boral Ltd. Caltex Australia Ltd. CFS Retail Property Trust Group - REIT Commonwealth Bank of Australia Computershare Ltd. Dexus Property Group - REIT Federation Centres Ltd. - REIT Flight Centre Travel Group Ltd. Fortescue Metals Group Ltd.1 Goodman Group - REIT GPT Group - REIT Harvey Norman Holdings Ltd. Incitec Pivot Ltd. Leighton Holdings Ltd. Lend Lease Group Macquarie Group Ltd. Metcash Ltd. Mirvac Group - REIT National Australia Bank Ltd. Newcrest Mining Ltd.* Qantas Airways Ltd.* Ramsay Health Care Ltd. Rio Tinto Ltd. Scentre Group - REIT* Sonic Healthcare Ltd. Stockland - REIT Suncorp Group Ltd. Tabcorp Holdings Ltd. Telstra Corp. Ltd. Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) TPG Telecom Ltd.* $ Westfield Corp. - REIT Westpac Banking Corp. Woolworths Ltd.1 AUSTRIA – 0.0% Buwog A.G.* CA Immobilien Anlagen A.G.* Conwert Immobilien Invest S.E. Oesterreichische Post A.G. 43 Wienerberger A.G. BELGIUM – 0.3% Ackermans & Van Haaren N.V. Arseus N.V.* Befimmo S.A. - REIT* Belgacom S.A. bpost S.A. Cofinimmo - REIT* Groupe Bruxelles Lambert S.A. KBC Ancora Solvay S.A. Warehouses De Pauw SCA - REIT BERMUDA – 2.1% African Minerals Ltd.* Aircastle Ltd. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Axis Capital Holdings Ltd. BW Offshore Ltd. Cheung Kong Infrastructure Holdings Ltd. Endurance Specialty Holdings Ltd.2 Energy XXI Bermuda Ltd. Everest Re Group Ltd. First Pacific Co., Ltd. GOME Electrical Appliances Holding Ltd. Gulf Keystone Petroleum Ltd.* Invesco Ltd. Kerry Logistics Network Ltd.1 2 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) BERMUDA (Continued) Kerry Properties Ltd. $ Marvell Technology Group Ltd. Noble Group Ltd. NWS Holdings Ltd. PartnerRe Ltd. Petra Diamonds Ltd.* Platinum Underwriters Holdings Ltd. Signet Jewelers Ltd. Validus Holdings Ltd. Yue Yuen Industrial Holdings Ltd. BRAZIL – 2.5% AMBEV S.A. - ADR CCR S.A. Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Cia Energetica de Minas Gerais - ADR Cielo S.A. CPFL Energia S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A. Localiza Rent a Car S.A. Lojas Renner S.A. Natura Cosmeticos S.A. Qualicorp S.A.* Raia Drogasil S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR Tim Participacoes S.A. - ADR Totvs S.A. Tractebel Energia S.A. Ultrapar Participacoes S.A. WEG S.A. CANADA – 3.0% Advantage Oil & Gas Ltd.* Aecon Group, Inc. AGF Management Ltd. - Class B Agnico Eagle Mines Ltd. Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Agrium, Inc. $ Aimia Inc. Alimentation Couche Tard, Inc. - Class B Allied Properties Real Estate Investment Trust - REIT Artis Real Estate Investment Trust - REIT AutoCanada, Inc. B2Gold Corp.*1 Ballard Power Systems, Inc.* Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* Barrick Gold Corp. Boardwalk Real Estate Investment Trust - REIT Brookfield Asset Management, Inc. - Class A1 CAE, Inc. Calloway Real Estate Investment Trust - REIT Canaccord Genuity Group, Inc.1 Canacol Energy Ltd.* Canadian Apartment Properties REIT - REIT Canadian Imperial Bank of Commerce Canadian National Railway Co. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd.1 Canadian Pacific Railway Ltd. Canadian Real Estate Investment Trust - REIT Canadian Tire Corp. Ltd. - Class A Canam Group, Inc. Canfor Corp.* Catamaran Corp.* Celestica, Inc.* Cenovus Energy, Inc. Chartwell Retirement Residences - REIT CI Financial Corp. 3 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Cogeco Cable, Inc. $ Cominar Real Estate Investment Trust - REIT Constellation Software, Inc. Crescent Point Energy Corp.1 DeeThree Exploration Ltd.* Detour Gold Corp.*1 DH Corp. Dollarama, Inc. Dominion Diamond Corp.* Dorel Industries, Inc. - Class B Dream Office Real Estate Investment Trust - REIT Encana Corp. Enerflex Ltd. Enerplus Corp.1 Finning International, Inc. First Majestic Silver Corp.* First Quantum Minerals Ltd. FirstService Corp. Fortis, Inc.1 Genworth MI Canada, Inc. Gibson Energy, Inc. Gluskin Sheff + Associates, Inc. Goldcorp, Inc. Granite Real Estate Investment Trust Great-West Lifeco, Inc.1 H&R Real Estate Investment Trust - REIT Home Capital Group, Inc. IGM Financial, Inc. Imperial Oil Ltd. Intertape Polymer Group, Inc. Jean Coutu Group PJC, Inc. - Class A Kelt Exploration Ltd.* Keyera Corp. Kinross Gold Corp.* Kodiak Oil & Gas Corp.* Labrador Iron Ore Royalty Corp. Laurentian Bank of Canada Legacy Oil + Gas, Inc.* Linamar Corp. Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Long Run Exploration Ltd. $ MAG Silver Corp.* Magna International, Inc. Manitoba Telecom Services, Inc. Manulife Financial Corp. Maple Leaf Foods, Inc. Martinrea International, Inc. Methanex Corp. Morneau Shepell, Inc. Mullen Group Ltd.1 National Bank of Canada Nevsun Resources Ltd. Newalta Corp. OceanaGold Corp.* Onex Corp. Open Text Corp. Paramount Resources Ltd. - Class A* Parex Resources, Inc.* Pason Systems, Inc. Pembina Pipeline Corp.1 Pengrowth Energy Corp.1 Power Corp. of Canada Precision Drilling Corp. Quebecor, Inc. - Class B Raging River Exploration, Inc.* Redknee Solutions, Inc.* RioCan Real Estate Investment Trust - REIT RMP Energy, Inc.* RONA, Inc. Royal Bank of Canada Savanna Energy Services Corp. SEMAFO, Inc.* ShawCor Ltd. Sherritt International Corp. Silver Wheaton Corp. Stantec, Inc. Suncor Energy, Inc. Tahoe Resources, Inc.* Talisman Energy, Inc. Teck Resources Ltd. - Class B 4 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Tesco Corp. $ Thompson Creek Metals Co., Inc.* TMX Group Ltd. Toronto-Dominion Bank Transcontinental, Inc. - Class A TransGlobe Energy Corp. Trinidad Drilling Ltd. Turquoise Hill Resources Ltd.*1 Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.* Vermilion Energy, Inc. West Fraser Timber Co., Ltd. Western Energy Services Corp. Western Forest Products, Inc. Westshore Terminals Investment Corp. CAYMAN ISLANDS – 0.5% ANTA Sports Products Ltd. ASM Pacific Technology Ltd.1 Belle International Holdings Ltd.1 Fabrinet*2 Fresh Del Monte Produce, Inc. Geely Automobile Holdings Ltd. HKT Trust and HKT Ltd. MGM China Holdings Ltd. Phoenix Group Holdings Sands China Ltd. Sino Biopharmaceutical Ltd. Tencent Holdings Ltd. Tingyi Cayman Islands Holding Corp. Wynn Macau Ltd.1 CHILE – 0.9% Banco Santander Chile - ADR1 Cencosud S.A. Empresa Nacional de Electricidad S.A.* Empresas COPEC S.A. Enersis S.A. - ADR S.A.C.I. Falabella Number of Shares Value COMMON STOCK (Continued) CHILE (Continued) Sociedad Quimica y Minera de Chile S.A. - B Shares - ADR $ CHINA – 0.3% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H1 Tsingtao Brewery Co., Ltd. - Class H CURACAO – 0.3% Orthofix International N.V.* Schlumberger Ltd. DENMARK – 0.6% ALK-Abello A/S 44 AP Moeller - Maersk A/S - Class B Auriga Industries A/S - B Shares Bavarian Nordic A/S* Coloplast A/S - Class B Dfds A/S* DSV A/S GN Store Nord A/S NKT Holding A/S Novo Nordisk A/S - Class B Pandora A/S 80 Rockwool International A/S - B Shares Royal Unibrew A/S Schouw & Co. TDC A/S Topdanmark A/S* FINLAND – 0.4% Caverion Corp. Citycon OYJ Cramo OYJ* Fortum OYJ Huhtamaki OYJ Orion OYJ - Class B1 5 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) FINLAND (Continued) Outokumpu OYJ* $ Rautaruukki OYJ* Sanitec Corp.* Sponda OYJ Technopolis OYJ Tieto OYJ UPM-Kymmene OYJ Wartsila OYJ Abp FRANCE – 1.7% Alten S.A.* Cie Generale des Etablissements Michelin CNP Assurances Compagnie de Saint-Gobain GDF Suez Genfit* Iliad S.A. Innate Pharma S.A.* Ipsen S.A. Klepierre - REIT Lagardere SCA MPI Natixis Nexity S.A.* Numericable Group S.A.* Orange S.A. Plastic Omnium S.A. Rallye S.A.* Sanofi SCOR S.E. Societe BIC S.A. Societe Generale S.A. Solocal Group Technicolor S.A.* Teleperformance Thales S.A. Total S.A. Unibail-Rodamco S.E. - REIT Vivendi S.A. Number of Shares Value COMMON STOCK (Continued) GERMANY – 1.8% Alstria Office REIT A.G. - REIT $ Balda A.G. Bayer A.G. Bechtle A.G. Bertrandt A.G. Commerzbank A.G.* Continental A.G. CTS Eventim A.G. & Co. KGaA Daimler A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G. Deutsche Post A.G. Deutsche Telekom A.G. Drillisch A.G. Duerr A.G. Freenet A.G. Hamborner REIT A.G. - REIT Heidelberger Druckmaschinen A.G.* Krones A.G. LEG Immobilien A.G. Merck KGaA Morphosys A.G.* Muenchener Rueckversicherungs A.G. OSRAM Licht A.G.* Patrizia Immobilien A.G.* Rhoen Klinikum A.G. RWE A.G. Telefonica Deutschland Holding A.G. United Internet A.G. GUERNSEY – 0.0% Resolution Ltd. HONG KONG – 0.7% AIA Group Ltd. Bank of East Asia Ltd.1 BOC Hong Kong Holdings Ltd. Cathay Pacific Airways Ltd.1 Cheung Kong Holdings Ltd. China Mobile Ltd. 6 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) HONG KONG (Continued) China Resources Enterprise Ltd. $ CLP Holdings Ltd. Galaxy Entertainment Group Ltd. Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. Hong Kong & China Gas Co., Ltd. Hong Kong Exchanges and Clearing Ltd. Hutchison Whampoa Ltd. Hysan Development Co., Ltd. MTR Corp. Ltd. New World Development Co., Ltd. PCCW Ltd. Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd. Sun Art Retail Group Ltd.1 Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Swire Properties Ltd. Techtronic Industries Co. The Link - REIT Wharf Holdings Ltd. Wheelock & Co., Ltd. INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR1 INDONESIA – 0.5% Bank Central Asia Tbk P.T. Bank Negara Indonesia (Persero) Tbk Gudang Garam Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Telekomunikasi Indonesia Persero Tbk P.T. IRELAND – 0.6% Actavis PLC* Alkermes PLC* Number of Shares Value COMMON STOCK (Continued) IRELAND (Continued) DCC PLC $ Eaton Corp. PLC Grafton Group PLC Greencore Group PLC Ingersoll-Rand PLC2 James Hardie Industries PLC Jazz Pharmaceuticals PLC*2 UDG Healthcare PLC ISLE OF MAN – 0.0% Optimal Payments PLC* Playtech PLC Redefine International PLC - REIT* ISRAEL – 0.1% Alony Hetz Properties & Investments Ltd. - REIT Elbit Systems Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. - Class A* Melisron Ltd. Osem Investments Ltd. Paz Oil Co., Ltd. Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Shikun & Binui Ltd. Strauss Group Ltd. ITALY – 0.9% ACEA S.p.A.* Atlantia S.p.A. Autogrill S.p.A.* 24 Banca Generali S.p.A. Banca IFIS S.p.A. Banca Popolare di Milano Scarl* Beni Stabili S.p.A. - REIT1 Brembo S.p.A. Cementir Holding S.p.A. Enel S.p.A. ERG S.p.A. Esprinet S.p.A. Fiat S.p.A.* 7 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) ITALY (Continued) Hera S.p.A. $ Iren S.p.A. Maire Technimont S.p.A.*1 Mediobanca S.p.A.* Recordati S.p.A. Snam S.p.A. UniCredit S.p.A. JAPAN – 5.5% Accordia Golf Co., Ltd. 2 Activia Properties, Inc. - REIT 50 Adastria Holdings Co., Ltd. ADEKA Corp. 11 Advance Residence Investment Corp. - REIT Aeon Delight Co., Ltd. Aeon Mall Co., Ltd. Ai Holdings Corp.* Alfresa Holdings Corp. Alpine Electronics, Inc. Alps Electric Co., Ltd.* Amada Co., Ltd. Aoyama Trading Co., Ltd. Arcland Sakamoto Co., Ltd. Arcs Co., Ltd. Asahi Kasei Corp. Astellas Pharma, Inc. BIC Camera, Inc. Bridgestone Corp. Brother Industries Ltd. Bunka Shutter Co., Ltd.* Calbee, Inc. Calsonic Kansei Corp.* Canon, Inc. Central Japan Railway Co. Century Tokyo Leasing Corp. Chugoku Marine Paints Ltd. CKD Corp. Comsys Holdings Corp* Dai Nippon Printing Co., Ltd. Daifuku Co., Ltd. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Daihatsu Motor Co., Ltd. $ Daiichikosho Co., Ltd. Daikoku Denki Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd. Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. 3 Daiwa House REIT Investment Corp. - REIT 3 Daiwa House Residential Investment Corp. - REIT 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. Denso Corp. Dentsu, Inc. Doutor Nichires Holdings Co., Ltd. Dr. Ci:Labo Co., Ltd. DTS Corp. Eiken Chemical Co., Ltd. Eizo Corp. Elecom Co., Ltd. Exedy Corp. Ezaki Glico Co., Ltd.* FamilyMart Co., Ltd. Fields Corp. 6 Frontier Real Estate Investment Corp. - REIT Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co., Ltd. Fuji Oil Co., Ltd. Fuji Seal International, Inc. FUJIFILM Holdings Corp. Fujimori Kogyo Co., Ltd.* Fujitsu General Ltd. Fujitsu Ltd. 5 Fukuoka REIT Co. - REIT* Fuyo General Lease Co., Ltd. 20 GLP J-Reit - REIT Gree, Inc. Gulliver International Co., Ltd. Gurunavi, Inc. 8 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Hakuhodo DY Holdings, Inc. $ Hankyu Hanshin Holdings, Inc. Haseko Corp.* Hazama Ando Corp. Heiwa Corp. Higo Bank Ltd. Hikari Tsushin, Inc. Hino Motors Ltd. HIS Co., Ltd. Hitachi Chemical Co., Ltd. Hitachi Kokusai Electric, Inc. Hogy Medical Co., Ltd. Hokkaido Electric Power Co., Inc.* Hokkoku Bank Ltd. Hoya Corp. Hulic Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd. Idemitsu Kosan Co., Ltd. Iida Group Holdings Co., Ltd. Inabata & Co., Ltd. 2 Industrial & Infrastructure Fund Investment Corp. - REIT* Isuzu Motors Ltd. ITOCHU Corp. Itoki Corp. Izumi Co., Ltd. Japan Airlines Co., Ltd. Japan Airport Terminal Co., Ltd. Japan Digital Laboratory Co., Ltd. Japan Display, Inc.* 10 Japan Excellent, Inc. - REIT* 25 Japan Hotel REIT Investment Corp. - REIT 9 Japan Logistics Fund, Inc. - REIT* 1 Japan Prime Realty Investment Corp. - REIT 4 Japan Real Estate Investment Corp. - REIT 11 Japan Rental Housing Investments, Inc. - REIT Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 4 Japan Retail Fund Investment Corp. - REIT $ JFE Holdings, Inc. JGC Corp. JTEKT Corp. Juroku Bank Ltd. Kaken Pharmaceutical Co., Ltd. Kanematsu Corp. Kato Works Co., Ltd. Kawasaki Heavy Industries Ltd. KDDI Corp. Keiyo Bank Ltd. 3 Kenedix Office Investment Corp. Kenedix, Inc.* Kirin Holdings Co., Ltd. Kissei Pharmaceutical Co., Ltd.* Kiyo Bank Ltd. KNT-CT Holdings Co., Ltd.* Kobe Steel Ltd. Kokuyo Co., Ltd. Komori Corp. Konica Minolta, Inc. Konoike Transport Co., Ltd. Kose Corp. Kumagai Gumi Co., Ltd.* Kura Corp. Kurimoto, Ltd. Kyokuto Kaihatsu Kogyo Co., Ltd. KYORIN Holdings, Inc. Kyudenko Corp.* Leopalace21 Corp.* Mabuchi Motor Co., Ltd. Maeda Road Construction Co., Ltd. Mandom Corp. Marubeni Corp. Maruichi Steel Tube Ltd. Marvelous, Inc. Matsumotokiyoshi Holdings Co., Ltd.* Medipal Holdings Corp. MEIJI Holdings Co., Ltd. Meitec Corp. 9 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Melco Holdings, Inc.* $ Minebea Co., Ltd.* Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Motors Corp. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui Fudosan Co., Ltd. Mizuho Financial Group, Inc. Mochida Pharmaceutical Co., Ltd. 10 Mori Hills REIT Investment Corp. - REIT* 11 Mori Trust Sogo Reit, Inc. - REIT MS&AD Insurance Group Holdings Nakanishi, Inc. Namco Bandai Holdings, Inc. Nanto Bank Ltd. NEC Networks & System Integration Corp. Nexon Co., Ltd. NGK Insulators Ltd. NH Foods Ltd. NHK Spring Co., Ltd. 5 Nippon Accommodations Fund, Inc. - REIT 4 Nippon Building Fund, Inc. - REIT Nippon Flour Mills Co., Ltd. Nippon Konpo Unyu Soko Co., Ltd. 2 Nippon Prologics REIT, Inc. - REIT Nippon Road Co., Ltd.* Nippon Seiki Co., Ltd. Nippon Shinyaku Co., Ltd. Nippon Steel & Sumikin Bussan Corp. Nippon Telegraph & Telephone Corp. Nippon Yusen KK Nishimatsu Construction Co., Ltd.* Nishio Rent All Co., Ltd. Nisshin Steel Co., Ltd. Nitori Holdings Co., Ltd. Nitto Kogyo Corp.* NOF Corp. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Nomura Co., Ltd.* $ Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 16 Nomura Real Estate Master Fund, Inc. - REIT 3 Nomura Real Estate Office Fund, Inc. - REIT 2 Nomura Real Estate Residential Fund, Inc. - REIT North Pacific Bank Ltd. NS United Kaiun Kaisha Ltd.* NTT Data Corp. NTT DOCOMO, Inc. Obara Group, Inc.* Oji Holdings Corp. Okabe Co., Ltd. Okinawa Electric Power Co., Inc. Omron Corp. ORIX Corp. 21 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. Otsuka Corp. Otsuka Holdings Co., Ltd. Pal Co., Ltd. PanaHome Corp. Panasonic Corp. Plenus Co., Ltd. 2 Premier Investment Corp. - REIT Relo Holdings, Inc. Resona Holdings, Inc. Resorttrust, Inc.* Ricoh Co., Ltd. Rohm Co., Ltd. Rohto Pharmaceutical Co., Ltd. Roland DG Corp.* Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd.* San-Ai Oil Co., Ltd.* Sangetsu Co., Ltd. Sankyo Co., Ltd. Sankyu, Inc. Secom Co., Ltd. 10 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Seikagaku Corp.* $ Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd. Sekisui House Ltd. 10 Sekisui House SI Investment Co. - REIT Seria Co., Ltd. Seven & I Holdings Co., Ltd. Shimamura Co., Ltd.* Shindengen Electric Manufacturing Co., Ltd. Shionogi & Co., Ltd. Showa Corp. Showa Shell Sekiyu KK SKY Perfect JSAT Holdings, Inc. SMK Corp. SoftBank Corp. Sohgo Security Services Co., Ltd. Sosei Group Corp.* Sotetsu Holdings, Inc. Sumitomo Chemical Co., Ltd. Sumitomo Heavy Industries Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Real Estate Sales Co., Ltd. Sumitomo Realty & Development Co., Ltd. Sundrug Co., Ltd. Suzuken Co., Ltd. Suzuki Motor Corp. Taiheiyo Cement Corp. Taisei Corp. Takasago Thermal Engineering Co., Ltd.* Takashimaya Co., Ltd. Takeuchi Manufacturing Co., Ltd.* Takuma Co., Ltd.* TDK Corp. Tecmo Koei Holdings Co., Ltd.* Teikoku Sen-I Co., Ltd.* THK Co., Ltd.* Toagosei Co., Ltd. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Tokai Rika Co., Ltd.* $ Tokyo Electric Power Co., Inc.* Tokyo Electron Ltd. Tokyo Gas Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu Corp. Tokyu Fudosan Holdings, Corp. 10 Tokyu, Inc. - REIT 2 Top, Inc. - REIT Topcon Corp. Topre Corp. Tosoh Corp. TOTO Ltd. Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyoda Gosei Co., Ltd. Toyota Motor Corp. Transcosmos, Inc. TS Tech Co., Ltd. Tsubakimoto Chain Co. Tsuruha Holdings, Inc. 38 UACJ Corp.* Ulvac, Inc.* 6 United Urban Investment Corp. - REIT Usen Corp.* Welcia Holdings Co., Ltd. West Japan Railway Co. Yamabiko Corp. Yamaha Corp. Yokogawa Bridge Holdings Corp. JERSEY – 0.2% Beazley PLC Centamin PLC Delphi Automotive PLC Shire PLC LIBERIA – 0.1% Royal Caribbean Cruises Ltd. 11 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) LUXEMBOURG – 0.0% GAGFAH S.A.* $ MALAYSIA – 2.3% AirAsia Bhd AMMB Holdings Bhd Axiata Group Bhd CIMB Group Holdings Bhd DiGi.Com Bhd Genting Bhd IOI Corp. Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UMW Holdings Bhd MALTA – 0.0% Unibet Group PLC* MAURITIUS – 0.0% Golden Agri-Resources Ltd. MEXICO – 1.1% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - Series L - ADR Arca Continental S.A.B. de C.V. Coca-Cola Femsa S.A.B. de C.V. - Series L - ADR1 Genomma Lab Internacional S.A.B. de C.V. - Class B* Grupo Bimbo S.A.B. de C.V. - Series A* Grupo Financiero Santander Mexico S.A.B. de C.V. - Class B - ADR Kimberly-Clark de Mexico S.A.B. de C.V. - Class A Mexichem S.A.B. de C.V. Wal-Mart de Mexico S.A.B. de C.V. - Series V Number of Shares Value COMMON STOCK (Continued) NETHERLANDS – 1.2% 87 Aalberts Industries N.V. $ Aegon N.V. Akzo Nobel N.V. BE Semiconductor Industries N.V.* Delta Lloyd N.V. Eurocommercial Properties N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Boskalis Westminster N.V. LyondellBasell Industries N.V. - Class A2 Nieuwe Steen Investments N.V. - REIT PostNL N.V.* Reed Elsevier N.V. Vastned Retail N.V. - REIT Wereldhave N.V. - REIT NORWAY – 0.1% Borregaard A.S.A Cermaq A.S.A. Hexagon Composites A.S.A. Kongsberg Automotive A.S.A.* Kvaerner A.S.A. Leroy Seafood Group A.S.A. REC Silicon A.S.A.* Salmar A.S.A. SpareBank 1 SMN Tomra Systems A.S.A. POLAND – 0.6% Bank Pekao S.A. Bank Zachodni WBK S.A. Orange Polska S.A. PGE S.A. Polskie Gornictwo Naftowe i Gazownictwo S.A. Powszechna Kasa Oszczednosci Bank Polski S.A. Powszechny Zaklad Ubezpieczen S.A. PUERTO RICO – 0.1% Popular, Inc.* 12 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SINGAPORE – 0.7% Ascendas Real Estate Investment Trust - REIT $ Avago Technologies Ltd. CapitaCommercial Trust - REIT1 CapitaLand Ltd. CapitaMall Trust - REIT ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. Flextronics International Ltd.*2 Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U1 Jardine Cycle & Carriage Ltd. Keppel - REIT Keppel Corp. Ltd. Keppel Land Ltd. Olam International Ltd. Oversea-Chinese Banking Corp. Ltd. Sembcorp Industries Ltd. Sembcorp Marine Ltd.1 Singapore Airlines Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd. Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd.1 United Overseas Bank Ltd. UOL Group Ltd. Wilmar International Ltd.1 Yangzijiang Shipbuilding Holdings Ltd.1 SOUTH AFRICA – 2.6% Aspen Pharmacare Holdings Ltd. Barclays Africa Group Ltd. Bidvest Group Ltd. FirstRand Ltd.* Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mediclinic International Ltd. Mr Price Group Ltd. Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA (Continued) MTN Group Ltd. $ Naspers Ltd. - N Shares Nedbank Group Ltd. Netcare Ltd. RMB Holdings Ltd.* Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Steinhoff International Holdings Ltd. Tiger Brands Ltd. Truworths International Ltd.* Vodacom Group Ltd. Woolworths Holdings Ltd. SOUTH KOREA – 2.5% Amorepacific Corp.* Daelim Industrial Co., Ltd. Dongbu Insurance Co., Ltd. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Hyundai WIA Corp. Kangwon Land, Inc. Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Display Co., Ltd. LG Household & Health Care Ltd. LG Uplus Corp. NAVER Corp. 41 Orion Corp. 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung Life Insurance Co., Ltd. Samsung Techwin Co., Ltd. 13 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SOUTH KOREA (Continued) SK Telecom Co., Ltd. $ SPAIN – 0.9% ACS Actividades de Construccion y Servicios S.A. Banco de Sabadell S.A. Banco Santander S.A. CaixaBank S.A. Duro Felguera S.A. Gamesa Corp. Tecnologica S.A.* Gas Natural SDG S.A. Iberdrola S.A. Inmobiliaria Colonial S.A.* Liberbank S.A.* Red Electrica Corp. S.A. Sacyr S.A.* SWEDEN – 0.6% Axfood A.B. Bilia A.B. - A Shares Castellum A.B. Clas Ohlson A.B. - B shares* Eniro A.B. Fabege A.B. Haldex A.B. Hufvudstaden A.B. - A Shares Husqvarna A.B. - B Shares ICA Gruppen A.B. Intrum Justitia A.B. Investment A.B. Kinnevik - B Shares Investor A.B. - B Shares Klovern A.B. Kungsleden A.B. Loomis A.B. - Class B Lundbergforetagen A.B. - B Shares Meda A.B. - A Shares Securitas A.B. - B Shares Skandinaviska Enskilda Banken A.B. - Class A Swedish Orphan Biovitrum A.B.* Telefonaktiebolaget LM Ericsson - B Shares Number of Shares Value COMMON STOCK (Continued) SWEDEN (Continued) TeliaSonera A.B. $ Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B. SWITZERLAND – 2.4% ABB Ltd. Actelion Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G.2 Allreal Holding A.G. Aryzta A.G. ASCOM Holding A.G. Autoneum Holding A.G. Baloise Holding A.G. Bucher Industries A.G. Forbo Holding A.G. Foster Wheeler A.G. 54 Georg Fischer A.G.* Givaudan S.A. Helvetia Holding A.G. Kudelski S.A. Logitech International S.A. 57 Mobimo Holding A.G. Nestle S.A. Novartis A.G. OC Oerlikon Corp. A.G. PSP Swiss Property A.G. Roche Holding A.G. Schmolz + Bickenbach A.G. 56 Sika A.G. Swiss Life Holding A.G.* Swiss Re A.G. TE Connectivity Ltd.2 TAIWAN – 2.4% Asustek Computer, Inc. Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. 14 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) TAIWAN (Continued) Far Eastern Department Stores Ltd. $ Far EasTone Telecommunications Co., Ltd. Foxconn Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. Kinsus Interconnect Technology Corp. Largan Precision Co., Ltd.* Lite-On Technology Corp. Novatek Microelectronics Corp.* President Chain Store Corp. Quanta Computer, Inc. Realtek Semiconductor Corp. ScinoPharm Taiwan Ltd. Sime Darby Bhd* Taishin Financial Holding Co., Ltd. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 Uni-President Enterprises Corp.* Wistron Corp. THAILAND – 0.6% Advanced Info Service PCL Bangkok Dusit Medical Services PCL CP ALL PCL PTT Global Chemical PCL PTT PCL TURKEY – 0.3% BIM Birlesik Magazalar AS KOC Holding AS Turk Hava Yollari* Turk Telekomunikasyon AS Turkcell Iletisim Hizmetleri AS* UNITED KINGDOM – 5.2% 3i Group PLC Afren PLC* African Barrick Gold PLC Alent PLC Amlin PLC Aon PLC Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Associated British Foods PLC $ AstraZeneca PLC Aviva PLC Babcock International Group PLC Bank of Georgia Holdings PLC Barratt Developments PLC Bellway PLC Berendsen PLC Betfair Group PLC BHP Billiton PLC Big Yellow Group PLC - REIT Blinkx PLC* Bodycote PLC Booker Group PLC BP PLC Brewin Dolphin Holdings PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC Britvic PLC BT Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Capital & Counties Properties PLC Carillion PLC Close Brothers Group PLC CSR PLC Dart Group PLC Derwent London PLC - REIT Dialog Semiconductor PLC* Diploma PLC Dixons Carphone PLC* Domino Printing Sciences PLC Drax Group PLC DS Smith PLC Dunelm Group PLC easyJet PLC EnQuest PLC* Enterprise Inns PLC* Evraz PLC Fenner PLC 15 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Fidessa Group PLC $ Foxtons Group PLC* Galliford Try PLC GlaxoSmithKline PLC Go-Ahead Group PLC* Grainger PLC Great Portland Estates PLC - REIT Greggs PLC Halfords Group PLC Hammerson PLC - REIT Hansteen Holdings PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Home Retail Group PLC HSBC Holdings PLC Hunting PLC ICAP PLC IG Group Holdings PLC Imperial Tobacco Group PLC Inchcape PLC Intermediate Capital Group PLC Interserve PLC Investec PLC Ithaca Energy, Inc.*1 ITV PLC Jardine Lloyd Thompson Group PLC Jazztel PLC* JD Wetherspoon PLC John Wood Group PLC Jupiter Fund Management PLC Kingfisher PLC Laird PLC Land Securities Group PLC - REIT Londonmetric Property PLC - REIT Melrose Industries PLC Micro Focus International PLC Millennium & Copthorne Hotels PLC Mitchells & Butlers PLC* Mondi PLC National Express Group PLC Next PLC Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Northgate PLC $ Ophir Energy PLC* Pace PLC Pennon Group PLC Persimmon PLC Petropavlovsk PLC* Premier Foods PLC* Premier Oil PLC Primary Health Properties PLC - REIT QinetiQ Group PLC Quindell PLC Quintain Estates & Development PLC* Reckitt Benckiser Group PLC Restaurant Group PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares RPC Group PLC RPS Group PLC Safestore Holdings PLC - REIT Savills PLC Shaftesbury PLC - REIT* Shanks Group PLC Smith & Nephew PLC Soco International PLC St. Modwen Properties PLC Stagecoach Group PLC SVG Capital PLC* Synergy Health PLC Synthomer PLC TalkTalk Telecom Group PLC Tate & Lyle PLC Travis Perkins PLC TUI Travel PLC Tullett Prebon PLC Unilever PLC Unite Group PLC* Vesuvius PLC 16 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Vodafone Group PLC $ Weir Group PLC WH Smith PLC* 57 Whitbread PLC Workspace Group PLC - REIT WS Atkins PLC UNITED STATES – 42.5% 3M Co. A Schulman, Inc. AAR Corp. Abbott Laboratories AbbVie, Inc. Abraxas Petroleum Corp.*2 AECOM Technology Corp.* Aerovironment, Inc.* Aetna, Inc. Affymetrix, Inc.*2 AK Steel Holding Corp.*2 Akorn, Inc.* Alaska Air Group, Inc.2 Alexandria Real Estate Equities, Inc. - REIT Alexion Pharmaceuticals, Inc.* Allergan, Inc.2 Alliant Techsystems, Inc.2 Allstate Corp. Altria Group, Inc. AMERCO American Electric Power Co., Inc. American Express Co. American Financial Group, Inc. American Realty Capital Properties, Inc. - REIT2 American States Water Co. American Tower Corp. - REIT Ameriprise Financial, Inc. Amgen, Inc. Amkor Technology, Inc.*2 Anadarko Petroleum Corp. Andersons, Inc. Anika Therapeutics, Inc.* Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Anixter International, Inc. $ Annaly Capital Management, Inc. - REIT Apache Corp. Apollo Education Group, Inc.* Apple, Inc.2 ArcBest Corp. Archer-Daniels-Midland Co. Argan, Inc. ARRIS Group, Inc.* Arthur J. Gallagher & Co. Assurant, Inc. AT&T, Inc. Atmel Corp.* Autodesk, Inc.* AvalonBay Communities, Inc. - REIT Avery Dennison Corp. Baker Hughes, Inc. Bank of America Corp. Basic Energy Services, Inc.* Benchmark Electronics, Inc.* BGC Partners, Inc. - Class A BioCryst Pharmaceuticals, Inc.* Biogen Idec, Inc.* BlackRock, Inc. Boeing Co. BOK Financial Corp. Bonanza Creek Energy, Inc.* Booz Allen Hamilton Holding Corp. Boston Properties, Inc. - REIT Boston Scientific Corp.* Bristol-Myers Squibb Co. Bristow Group, Inc. Broadcom Corp. - Class A Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. Brown & Brown, Inc. Brown Shoe Co., Inc. Cabot Corp. CACI International, Inc. - Class A* California Water Service Group 17 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Cambrex Corp.* $ Capella Education Co. CARBO Ceramics, Inc. Cardinal Health, Inc. CareFusion Corp.* Carlisle Cos., Inc. Carpenter Technology Corp. Carrizo Oil & Gas, Inc.* CBS Corp. - Class B2 Celgene Corp.* Century Aluminum Co.* CF Industries Holdings, Inc. Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp. Chimera Investment Corp. - REIT2 Cigna Corp. Cimarex Energy Co. CIRCOR International, Inc. Cisco Systems, Inc. Citrix Systems, Inc.* CME Group, Inc. CNO Financial Group, Inc. Coca-Cola Co. Cognizant Technology Solutions Corp. - Class A* Comcast Corp.2 Comcast Corp. - Class A2 Comerica, Inc. Commercial Metals Co. Computer Programs & Systems, Inc. Computer Sciences Corp. ComScore, Inc.* CONMED Corp. ConocoPhillips Constant Contact, Inc.*2 Contango Oil & Gas Co.* Cooper Cos., Inc.2 Corrections Corp. of America - REIT Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Crane Co. $ Credit Acceptance Corp.* Crown Castle International Corp. - REIT CSG Systems International, Inc. CubeSmart - REIT CVR Energy, Inc. CVS Caremark Corp. Dana Holding Corp.2 Deckers Outdoor Corp.* Deere & Co. Delta Air Lines, Inc.2 Depomed, Inc.* DeVry Education Group, Inc. DexCom, Inc.* DIRECTV*2 Discover Financial Services Dollar General Corp.* Dollar Tree, Inc.*2 Dow Chemical Co. Dr. Pepper Snapple Group, Inc. Drew Industries, Inc. DST Systems, Inc. DTE Energy Co. Duke Energy Corp. Dun & Bradstreet Corp. Dycom Industries, Inc.* Edison International Edwards Lifesciences Corp.* Electronic Arts, Inc.*2 Eli Lilly & Co. EMCOR Group, Inc. Emergent Biosolutions, Inc.*2 Emerson Electric Co. Enanta Pharmaceuticals, Inc.* Encore Capital Group, Inc.*1 2 EnerNOC, Inc.* EOG Resources, Inc. EPAM Systems, Inc.* EPR Properties - REIT Equity Lifestyle Properties, Inc. - REIT 18 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Equity Residential - REIT $ Essex Property Trust, Inc. - REIT2 Exelis, Inc. ExlService Holdings, Inc.* Extra Space Storage, Inc. - REIT Exxon Mobil Corp. Facebook, Inc. - Class A* FARO Technologies, Inc.* Federal-Mogul Holdings Corp.* Ferro Corp.*2 Fidelity National Information Services, Inc. First Midwest Bancorp, Inc. First Solar, Inc.* Forest Oil Corp.*1 2 GameStop Corp. - Class A1 2 Gap, Inc. General Electric Co. General Growth Properties, Inc. - REIT Gentiva Health Services, Inc.*2 Gilead Sciences, Inc.* Global Cash Access Holdings, Inc.* Globe Specialty Metals, Inc. Goodyear Tire & Rubber Co. Google, Inc. - Class A* Google, Inc. - Class C* Grand Canyon Education, Inc.* Gray Television, Inc.* Greatbatch, Inc.* H&E Equipment Services, Inc. Halliburton Co.2 Hanmi Financial Corp. Harman International Industries, Inc. Hatteras Financial Corp. - REIT HCP, Inc. - REIT Health Care REIT, Inc. - REIT Health Net, Inc.* HealthSouth Corp. Hecla Mining Co.2 Hess Corp. Hewlett-Packard Co. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Home Depot, Inc. $ Honeywell International, Inc. Horace Mann Educators Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc. Huntington Ingalls Industries, Inc. Huntsman Corp. IAC/InterActiveCorp iGATE Corp.* Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A* Ingredion, Inc. Inland Real Estate Corp. - REIT Insight Enterprises, Inc.* Insperity, Inc. Intel Corp.2 InterMune, Inc.* International Business Machines Corp. International Paper Co. Invacare Corp. Invesco Mortgage Capital, Inc. - REIT Investment Technology Group, Inc.* ITT Corp. Johnson & Johnson Jones Lang LaSalle, Inc. JPMorgan Chase & Co. KapStone Paper and Packaging Corp.* KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT Kite Realty Group Trust - REIT Kohl's Corp. Korn/Ferry International* Kroger Co. Kulicke & Soffa Industries, Inc.*2 19 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) L-3 Communications Holdings, Inc. $ Lam Research Corp.2 LaSalle Hotel Properties - REIT Lattice Semiconductor Corp.* Lear Corp. Lexmark International, Inc. - Class A Lincoln Electric Holdings, Inc. Loral Space & Communications, Inc.* Lowe's Cos., Inc. Macquarie Infrastructure Co. LLC Macy's, Inc. Magnachip Semiconductor Corp.* Manhattan Associates, Inc.* Marathon Oil Corp. Marathon Petroleum Corp. MasterCard, Inc. - Class A Materion Corp. McKesson Corp. Medifast, Inc.* Medivation, Inc.* Medtronic, Inc.2 Mentor Graphics Corp. Merck & Co., Inc. Meritor, Inc.* Methode Electronics, Inc. MetLife, Inc. MFA Financial, Inc. - REIT Microsoft Corp. Mid-America Apartment Communities, Inc. - REIT Monster Beverage Corp.* Monster Worldwide, Inc.* Motorcar Parts of America, Inc.* Movado Group, Inc. MSCI, Inc.* Multimedia Games Holding Co., Inc.* MYR Group, Inc.* Myriad Genetics, Inc.* National Health Investors, Inc. - REIT Navient Corp. Nelnet, Inc. - Class A Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Netscout Systems, Inc.* $ New Jersey Resources Corp. Newcastle Investment Corp. - REIT2 Newfield Exploration Co.* Newmont Mining Corp. News Corp.* Northern Trust Corp. Northrop Grumman Corp. NVIDIA Corp.2 Occidental Petroleum Corp. OmniVision Technologies, Inc.* Oracle Corp. OraSure Technologies, Inc.* Oshkosh Corp. Owens-Illinois, Inc.* Packaging Corp. of America Patrick Industries, Inc.* Patterson-UTI Energy, Inc. PBF Energy, Inc. - Class A Penn Virginia Corp.* PepsiCo, Inc. Pfizer, Inc. PharMerica Corp.* Philip Morris International, Inc.2 Phillips 662 Pilgrim's Pride Corp.*2 Pioneer Energy Services Corp.* Piper Jaffray Cos.* Plug Power, Inc.*1 2 PNC Financial Services Group, Inc. Post Properties, Inc. - REIT PPG Industries, Inc. Primerica, Inc. Procter & Gamble Co. Prologis, Inc. - REIT Prudential Financial, Inc. PS Business Parks, Inc. - REIT Public Storage - REIT QLogic Corp.* QUALCOMM, Inc. Quicksilver Resources, Inc.*2 20 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Raytheon Co. $ Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. REX American Resources Corp.* RF Micro Devices, Inc.*2 Rite Aid Corp.*2 Riverbed Technology, Inc.* RLJ Lodging Trust - REIT Rogers Corp.* Rovi Corp.* Royal Gold, Inc. RPC, Inc.2 Sabra Health Care REIT, Inc. - REIT2 Sanmina Corp.* Sapient Corp.* ScanSource, Inc.* Select Medical Holdings Corp. Service Corp. International ShoreTel, Inc.* Signature Bank* Silicon Image, Inc.*2 Simon Property Group, Inc. - REIT Skechers U.S.A., Inc. - Class A* Skyworks Solutions, Inc. SL Green Realty Corp. - REIT SM Energy Co. Solera Holdings, Inc. Sonus Networks, Inc.*2 Southwestern Energy Co.* Sovran Self Storage, Inc. - REIT Spansion, Inc. - Class A*2 Spirit Aerosystems Holdings, Inc. - Class A* SPX Corp.2 St. Jude Medical, Inc. STAG Industrial, Inc. - REIT Stamps.com, Inc.* Standard Motor Products, Inc. Starwood Property Trust, Inc. - REIT Starz - Class A* Steel Dynamics, Inc. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Stone Energy Corp.* $ Strategic Hotels & Resorts, Inc. - REIT* Strayer Education, Inc.* Summit Hotel Properties, Inc. - REIT SunCoke Energy, Inc.* Superior Energy Services, Inc.2 SVB Financial Group* Symetra Financial Corp. Synaptics, Inc.* Syntel, Inc.* Tech Data Corp.* Techne Corp. Terex Corp. The Geo Group Inc. - REIT TIBCO Software, Inc.* Time Warner Cable, Inc.2 Time Warner, Inc.2 Time, Inc.* Timken Co. TimkenSteel Corp. Travelers Cos., Inc. Trex Co., Inc.* Trinity Industries, Inc.2 TripAdvisor, Inc.* TrueBlue, Inc.* Tutor Perini Corp.* Tyson Foods, Inc. - Class A U.S. Silica Holdings, Inc. Unit Corp.* United Therapeutics Corp.* UnitedHealth Group, Inc. Universal Insurance Holdings, Inc. Unum Group USANA Health Sciences, Inc.*1 2 Vaalco Energy, Inc.* Valero Energy Corp. Ventas, Inc. - REIT Verizon Communications, Inc. Viacom, Inc. - Class B Visa, Inc. - Class A 21 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Visteon Corp.* $ Vonage Holdings Corp.*2 Vornado Realty Trust - REIT Wabtec Corp. Walgreen Co. Walt Disney Co. Warren Resources, Inc.* Washington Prime Group, Inc. - REIT Waste Management, Inc. Webster Financial Corp. WellCare Health Plans, Inc.* WellPoint, Inc.2 Wells Fargo & Co. Western Digital Corp. Western Refining, Inc.2 Weyerhaeuser Co. - REIT Whiting Petroleum Corp.* Worthington Industries, Inc. WR Grace & Co.*2 Yahoo!, Inc.* Zebra Technologies Corp. - Class A* TOTAL COMMON STOCK (Cost $189,364,983) PREFERRED STOCK – 0.2% BRAZIL – 0.0% Lojas Americanas S.A. GERMANY – 0.2% Henkel A.G. & Co. KGaA Porsche Automobil Holding S.E. ITALY – 0.0% Unipol Gruppo Finanziario S.p.A. TOTAL PREFERRED STOCK (Cost $387,075) Number of Contracts Value PURCHASED OPTIONS – 0.1% PURCHASED CALL OPTIONS – 0.0% S&P 500 Index 87 Exercise Price: $2,115, Expiration Date: September 20, 2014 $ S&P 500 Index - FLEX 95 Exercise Price: $2,057, Expiration Date: September 2, 2014 4 95 Exercise Price: $2,063, Expiration Date: September 3, 2014 3 94 Exercise Price: $2,080, Expiration Date: September 8, 2014 95 Exercise Price: $2,075, Expiration Date: September 10, 2014 85 Exercise Price: $2,100, Expiration Date: September 15, 2014 86 Exercise Price: $2,110, Expiration Date: September 17, 2014 90 Exercise Price: $2,125, Expiration Date: September 22, 2014 92 Exercise Price: $2,130, Expiration Date: September 24, 2014 S&P 500 Index - Weekly 95 Exercise Price: $2,060, Expiration Date: September 5, 2014 90 Exercise Price: $2,080, Expiration Date: September 12, 2014 91 Exercise Price: $2,125, Expiration Date: September 26, 2014 PURCHASED PUT OPTIONS – 0.1% iShares MSCI EAFE Index Fund Exercise Price: $62, Expiration Date: September 20, 2014 Exercise Price: $60, Expiration Date: October 18, 2014 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $61, Expiration Date: September 3, 2014 1 Exercise Price: $60, Expiration Date: September 12, 2014 Exercise Price: $61, Expiration Date: September 24, 2014 Exercise Price: $58, Expiration Date: October 1, 2014 Exercise Price: $59, Expiration Date: October 8, 2014 22 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) Exercise Price: $60, Expiration Date: October 22, 2014 $ iShares MSCI Emerging Markets Index Fund Exercise Price: $40, Expiration Date: September 20, 2014 Exercise Price: $40, Expiration Date: October 18, 2014 iShares MSCI Emerging Markets Index Fund - FLEX Exercise Price: $40, Expiration Date: September 3, 2014 — Exercise Price: $39, Expiration Date: September 12, 2014 Exercise Price: $39, Expiration Date: September 24, 2014 Exercise Price: $38, Expiration Date: October 1, 2014 Exercise Price: $38, Expiration Date: October 8, 2014 Exercise Price: $41, Expiration Date: October 22, 2014 iShares Russell 2000 Index Fund Exercise Price: $101, Expiration Date: September 20, 2014 Exercise Price: $100, Expiration Date: October 18, 2014 iShares Russell 2000 Index Fund - FLEX Exercise Price: $102, Expiration Date: September 3, 2014 1 Exercise Price: $100, Expiration Date: September 12, 2014 Exercise Price: $100, Expiration Date: September 24, 2014 Exercise Price: $96, Expiration Date: October 1, 2014 Exercise Price: $99, Expiration Date: October 8, 2014 Exercise Price: $103, Expiration Date: October 22, 2014 S&P 500 Index 53 Exercise Price: $1,810, Expiration Date: September 20, 2014 Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) 87 Exercise Price: $1,820, Expiration Date: September 20, 2014 $ 53 Exercise Price: $1,795, Expiration Date: October 18, 2014 S&P 500 Index - FLEX 95 Exercise Price: $1,725, Expiration Date: September 2, 2014 — 95 Exercise Price: $1,725, Expiration Date: September 3, 2014 — 50 Exercise Price: $1,795, Expiration Date: September 3, 2014 1 94 Exercise Price: $1,765, Expiration Date: September 8, 2014 95 Exercise Price: $1,770, Expiration Date: September 10, 2014 53 Exercise Price: $1,795, Expiration Date: September 12, 2014 85 Exercise Price: $1,800, Expiration Date: September 15, 2014 86 Exercise Price: $1,810, Expiration Date: September 17, 2014 90 Exercise Price: $1,825, Expiration Date: September 22, 2014 53 Exercise Price: $1,780, Expiration Date: September 24, 2014 92 Exercise Price: $1,830, Expiration Date: September 24, 2014 55 Exercise Price: $1,700, Expiration Date: October 1, 2014 54 Exercise Price: $1,750, Expiration Date: October 8, 2014 53 Exercise Price: $1,820, Expiration Date: October 22, 2014 S&P 500 Index - Weekly 95 Exercise Price: $1,715, Expiration Date: September 5, 2014 90 Exercise Price: $1,780, Expiration Date: September 12, 2014 91 Exercise Price: $1,820, Expiration Date: September 26, 2014 TOTAL PURCHASED OPTIONS (Cost $1,079,586) 23 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Shares Value RIGHTS – 0.0% Constellation Software, Inc.* $ Oversea-Chinese Banking Corp. Ltd.* AGL Energy Ltd.* TOTAL RIGHTS (Cost $—) SHORT-TERM INVESTMENTS – 9.1% COLLATERAL POOL INVESTMENTS FOR SECURITIES ON LOAN – 1.5% Collateral pool allocation3 MONEY MARKET FUNDS – 7.6% JPMorgan Prime Money Market Fund - Agency Shares, 0.01%2 4 TOTAL SHORT-TERM INVESTMENTS (Cost $21,948,899) WARRANT – 0.0% HONG KONG – 0.0% 8 Sun Hung Kai Properties Ltd.* 20 TOTAL WARRANT (Cost $—) 20 TOTAL INVESTMENTS – 100.6% (Cost $212,780,543) Liabilities less other assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts SHORT SECURITIES – (1.4)% WRITTEN OPTIONS – (1.4)% WRITTEN CALL OPTIONS – (1.3)% iShares MSCI EAFE Index Fund ) Exercise Price: $68, Expiration Date: September 26, 2014 ) ) Exercise Price: $68, Expiration Date: October 3, 2014 ) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $69, Expiration Date: October 18, 2014 $ ) iShares MSCI Emerging Markets Index Fund ) Exercise Price: $46, Expiration Date: September 12, 2014 ) ) Exercise Price: $46, Expiration Date: September 20, 2014 ) ) Exercise Price: $46, Expiration Date: September 20, 2014 ) ) Exercise Price: $46, Expiration Date: September 20, 2014 ) ) Exercise Price: $46, Expiration Date: October 18, 2014 ) ) Exercise Price: $47, Expiration Date: October 18, 2014 ) ) Exercise Price: $48, Expiration Date: November 22, 2014 ) iShares Russell 2000 Index Fund ) Exercise Price: $119, Expiration Date: September 20, 2014 ) ) Exercise Price: $120, Expiration Date: September 30, 2014 ) ) Exercise Price: $120, Expiration Date: October 3, 2014 ) ) Exercise Price: $120, Expiration Date: October 18, 2014 ) ) Exercise Price: $121, Expiration Date: October 18, 2014 ) ) Exercise Price: $122, Expiration Date: November 22, 2014 ) S&P 500 Index ) Exercise Price: $2,010, Expiration Date: September 20, 2014 ) ) Exercise Price: $2,015, Expiration Date: September 20, 2014 ) ) Exercise Price: $2,020, Expiration Date: September 20, 2014 ) ) Exercise Price: $1,995, Expiration Date: October 18, 2014 ) ) Exercise Price: $2,040, Expiration Date: October 18, 2014 ) ) Exercise Price: $2,040, Expiration Date: November 22, 2014 ) 24 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2014 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) S&P 500 Index - FLEX ) Exercise Price: $1,962, Expiration Date: September 2, 2014 $ ) ) Exercise Price: $1,968, Expiration Date: September 3, 2014 ) ) Exercise Price: $1,985, Expiration Date: September 8, 2014 ) ) Exercise Price: $1,980, Expiration Date: September 10, 2014 ) ) Exercise Price: $2,005, Expiration Date: September 15, 2014 ) ) Exercise Price: $2,015, Expiration Date: September 17, 2014 ) ) Exercise Price: $2,025, Expiration Date: September 22, 2014 ) ) Exercise Price: $2,030, Expiration Date: September 24, 2014 ) S&P 500 Index - Weekly ) Exercise Price: $1,965, Expiration Date: September 5, 2014 ) ) Exercise Price: $1,985, Expiration Date: September 12, 2014 ) ) Exercise Price: $2,025, Expiration Date: September 26, 2014 ) ) Exercise Price: $2,025, Expiration Date: October 31, 2014 ) ) WRITTEN PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,915, Expiration Date: September 20, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,820, Expiration Date: September 2, 2014 — ) Exercise Price: $1,820, Expiration Date: September 3, 2014 (5 ) ) Exercise Price: $1,860, Expiration Date: September 8, 2014 ) ) Exercise Price: $1,865, Expiration Date: September 10, 2014 ) ) Exercise Price: $1,895, Expiration Date: September 15, 2014 ) ) Exercise Price: $1,905, Expiration Date: September 17, 2014 ) SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN PUT OPTIONS (Continued) ) Exercise Price: $1,925, Expiration Date: September 22, 2014 $ ) ) Exercise Price: $1,930, Expiration Date: September 24, 2014 ) S&P 500 Index - Weekly ) Exercise Price: $1,810, Expiration Date: September 5, 2014 ) ) Exercise Price: $1,875, Expiration Date: September 12, 2014 ) ) Exercise Price: $1,920, Expiration Date: September 26, 2014 ) ) TOTAL WRITTEN OPTIONS (Proceeds $2,264,890) ) TOTAL SHORT SECURITIES (Proceeds $2,264,890) $ ) * Non-income producing security. 1 Certain shares or principal amounts are temporarily on loan to unaffiliated brokers-dealers. 2 All or a portion of this security is held as collateral for securities sold short and futures contracts. At period end, the aggregate market value of those securities was $28,427,383. 3 Please refer to Note 2, Securities Lending, in the Notes to Financial Statements 4 The rate is the annualized seven-day yield at period end. ADR – American Depository Receipt CA – Canada FLEX – Flexible Exchange traded option, representing a customized option contract with negotiated contract terms. GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust See accompanying Notes to Financial Statements. 25 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) FUTURES CONTRACTS As of August 31, 2014 (Unaudited) Number of Contracts Long Description Expiration Date Unrealized Appreciation (Depreciation) 64 E-Mini S&P 500 Index September 2014 $ 84 Euro STOXX 50 Index September 2014 1 Hang Seng Index September 2014 ) MSCI Emerging Markets Mini Index September 2014 4 S&P/TSX 60 Index September 2014 2 SPI 200 September 2014 9 TOPIX Index September 2014 $ See accompanying Notes to Financial Statements. 26 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SUMMARY OF INVESTMENTS As of August 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stock Financials % Health Care % Communications % Technology % Consumer Staples % Energy % Consumer Discretionary % Industrials % Materials % Utilities % Total Common Stock % Preferred Stock Consumer Discretionary % Consumer Staples % Financials % Total Preferred Stock % Short-Term Investments % Total Investments % Purchased Options Purchased Call Options % Purchased Put Options % Total Purchased Options % Total Investments and Purchased Options % Liabilities in excess of other assets %) Total Net Assets % See accompanying Notes to Financial Statements. 27 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 (Unaudited) ASSETS: Investments, at value (cost $208,158,481) $ Purchased options outstanding, at value (premiums paid $1,079,586) Cash Foreign currency, at value (cost $785,787) Deposits at Brokers for Futures (cost $335,512) Receivables: Investments sold Dividends and interest Variation margin Other prepaid expenses Total assets LIABILITIES: Written options outstanding, at value (premiums received $2,264,890) Payables: Investments purchased Due to Adviser Accrued fund accounting fees Accrued administrative servicing fees Accrued registration fees Accrued custody fees Accrued fund administration fees Accrued transfer agent fees and expenses Accrued Trustees' fees Accrued Chief Compliance Officer fees Accrued other expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital (unlimited shares authorized, no par value) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation (depreciation) on: Investments Foreign currency ) Futures contracts Purchased options ) Written options ) NET ASSETS $ ADVISOR SHARES: Net assets applicable to outstanding shares $ Shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 28 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF OPERATIONS For the Period Ended August 31, 2014 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding taxes of $213,222) $ Interest Securities lending income Total investment income EXPENSES: Advisory fees Custody fees Administrative services fees Legal fees Fund administration fees Fund accounting fees Trustees' fees and expenses Chief Compliance Officer fees Transfer agent fees and expenses Audit fees Registration fees Offering costs Insurance fees Shareholder reporting fees Miscellaneous Total expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments Foreign currency translations ) Futures contracts Purchased options ) Written options Total net realized gain Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Futures contracts Purchased options Written options Total net change in unrealized appreciation Net realized and unrealized gain Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 29 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended August 31, 2014 (Unaudited) Period Ended February 28, 2014* INCREASE IN NET ASSETS FROM: Operations: Net investment income $ $ ) Net realized gain on investments and foreign currency ) Net change in unrealized appreciation on investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Advisor Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS: Advisor Shares: Shares sold Shares issued for reinvestment of distributions — Shares redeemed ) ) Net increase from capital share transactions Total increase in net assets NET ASSETS: Beginning of period End of period $ $ Accumulated net investment income $ $ ) TRANSACTIONS IN SHARES: Advisor Shares: Share sold Shares issued for reinvestment of distributions — Shares redeemed ) ) Net increase * Commenced operations as of the close of business on April 4, 2013. See accompanying Notes to Financial Statements. 30 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND FINANCIAL HIGHLIGHTS Per share income and capital changes for a share outstanding throughout each period. Six Months Ended August 31, 2014 (Unaudited) Period Ended February 28, 2014* Net asset value, beginning of period $ $ Income from Investment Operations: Net investment gain (loss) — Net realized and unrealized gain on investments and foreign currency Total from investment operations Less Distributions: From net investment income — ) Total distributions — ) Net asset value, end of period $ $ Total return %(2) %(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ $ Ratios (as a percentage of average daily net assets): Expenses %(3) %(3) Net investment income (loss) %(3) %)(3) Portfolio turnover rate 37
